Case 19-80064-TLS            Doc 87      Filed 01/18/19 Entered 01/18/19 12:03:54                       Desc Main
                                        Document      Page 1 of 18



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   )   Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           )   Case No. 19-80064-TLS
                                                                         )
                          Debtors.                                       )   (Jointly Administered)
                                                                         )
                                                                         )   Re: Docket No. 16

                       INTERIM ORDER GRANTING THE
                DEBTORS’ MOTION FOR ENTRY OF INTERIM AND
            FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO ASSUME
           THE CONSULTING AGREEMENT, (II) APPROVING PROCEDURES
         FOR STORE CLOSING SALES, AND (III) GRANTING RELATED RELIEF


Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Interim Order”): (a) authorizing the

Debtors to assume the Consulting Agreement, (b) authorizing and approving the Sale Guidelines,

with such sales to be free and clear of all liens, claims, and encumbrances, (c) granting related

relief and (d) scheduling a final hearing to consider approval of the Motion on a final basis, all as

more fully set forth in the Motion; and upon the First Day Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

of the United States District Court for the District of Nebraska; and that this Court may enter a

final order consistent with Article III of the United States Constitution; and this Court having found


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 19-80064-TLS            Doc 87      Filed 01/18/19 Entered 01/18/19 12:03:54                       Desc Main
                                        Document      Page 2 of 18



that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the relief requested in the Motion is in the best interests

of the Debtors’ estates, their creditors, and other parties in interest; and this Court having found

that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

appropriate under the circumstances and no other notice need be provided; and this Court having

reviewed the Motion and having heard the statements in support of the relief requested therein at

a hearing before this Court (the “Hearing”); and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, it is

        FOUND AND DETERMINED THAT:3

        1.       The Debtors have advanced sound business reasons for seeking to assume the

Consulting Agreement, Letter Agreements, and adopt the Sale Guidelines, on an interim basis

subject to the Final Hearing, as set forth in the Motion and at the Hearing, and entering into the

Consulting Agreement is a reasonable exercise of the Debtors’ business judgment and in the best

interests of the Debtors and their estates.

        2.       The conduct of the Store Closings in accordance with the Sale Guidelines will

provide an efficient means for the Debtors to dispose of the Store Closure Assets.

        3.       The Consulting Agreement was negotiated, proposed and entered into by the

Consultant and the Debtors without collusion, in good faith, and from arm’s length bargaining

positions.


3
    Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
    fact where appropriate. See Fed. R. Bankr. P. 7052


                                                         2
Case 19-80064-TLS        Doc 87     Filed 01/18/19 Entered 01/18/19 12:03:54               Desc Main
                                   Document      Page 3 of 18



       4.      The assumption of the Consulting Agreement on an interim basis is a sound

exercise of the Debtors’ business judgment.

       5.      The relief set forth herein is necessary to avoid immediate and irreparable harm to

the Debtors and their estates and the Debtors have demonstrated good, sufficient and sound

business purposes and justifications for the relief approved herein.

       6.      The Store Closings and Sales are in the best interest of the Debtors’ estates.

       7.      The entry of this Interim Order is in the best interest of the Debtors and their estates,

creditors, and interest holders and all other parties in interest herein; and now therefore;

       IT IS HEREBY ORDERED THAT:

       8.      The Motion is granted on an interim basis as set forth in this Interim Order.

       9.      The final hearing (the “Final Hearing”) on the Motion shall be held on February 7,

2019, at 1:00 PM, prevailing Central Time. Any objections or responses to entry of a final order

on the Motion shall be filed on or before 4:00 p.m., prevailing Central Time on February 4, 2019,

and served on the following parties: (a) the Debtors, Specialty Retail Shops Holding Corp., 700

Pilgrim Way, Green Bay, Wisconsin 54304, Attn: Russell L. Steinhorst, Chief Operating Officer;

(b) proposed counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois

60654, Attn: Travis Bayer, Esq.; Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New

York 10022, Attn: Steven Serajeddini, Esq. (c) proposed co-counsel to the Debtors, McGrath

North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha, Nebraska 68102, Attn: James

Niemeier, Esq.; (d) the Office of the United States Trustee for the District of Nebraska, 111 South

18th Plaza, # 1125 Omaha, Nebraska 68102, Attn: Jerry Jensen, Esq.; (e) counsel to Wells Fargo

Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York, New York 10169, Attn: Chad Simon,




                                                  3
Case 19-80064-TLS        Doc 87     Filed 01/18/19 Entered 01/18/19 12:03:54             Desc Main
                                   Document      Page 4 of 18



Esq.; and (f) counsel to the official committee of unsecured creditors (if any) appointed in these

chapter 11 cases (collectively, the “Notice Parties”).

       10.     The Debtors are authorized and empowered to take any and all further actions as

may be reasonably necessary or appropriate to give effect to this Interim Order.

       11.     To the extent of any conflict between this Interim Order, the Sale Guidelines, and

the Consulting Agreement, the terms of this Interim Order shall control over all other documents

and the Sale Guidelines shall control over the Consulting Agreement.

       12.     Notwithstanding Bankruptcy Rule 6004(h), this Interim Order shall take effect

immediately upon its entry.

I.     Authority to Assume the Consulting Agreement and Letter Agreements.

       13.     The assumption of the Consulting Agreement and Letter Agreements by the

Debtors pursuant to section 365 of the Bankruptcy Code is approved on an interim basis. The

Debtors are authorized to act and perform in accordance with the terms of the Consulting

Agreement and Letter Agreements, including, (i) making payments required by the Consulting

Agreement to the Consultant without the need for any application of the Consultant or a further

order of the Court, (ii) allowing the sale of Additional Consultant Goods, and (iii) participating in

an Augmentation Program, all as permitted under the Consulting Agreement. Consultant’s fees

and expenses shall be paid from the gross proceeds of the Sales, without adherence to any weekly,

monthly or aggregate limitation in a DIP financing or cash collateral budget entered in connection

with these chapter 11 cases, but shall be subject to the terms of the Consulting Agreement itself,

including as to any expense budget attached thereto.

       14.     Subject to the restrictions set forth in this Interim Order and the Sale Guidelines,

the Debtors and the Consultant are hereby authorized to take any and all actions as may be

necessary or desirable to implement the Consulting Agreement and the Sales; and each of the

                                                 4
Case 19-80064-TLS        Doc 87    Filed 01/18/19 Entered 01/18/19 12:03:54              Desc Main
                                  Document      Page 5 of 18



transactions contemplated by the Consulting Agreement, and any actions taken by the Debtors and

the Consultant necessary or desirable to implement the Consulting Agreement and/or the Store

Closings prior to the date of this Interim Order, are hereby approved and ratified.

       15.     Notwithstanding anything to the contrary in the Consulting Agreement, the Debtors

and their estates shall not indemnify the Consultant for any damages arising primarily out of the

Consultant’s fraud, willful misconduct, or gross negligence.

II.    Authority to Engage in Store Closings.

       16.     The Debtors are authorized, on an interim basis pending the Final Hearing, pursuant

to sections 105(a) and 363(b)(1) of the Bankruptcy Code, to immediately continue and conduct the

Store Closings in accordance with this Interim Order, the Sale Guidelines, and the Consulting

Agreement.

       17.     The Sale Guidelines are approved in their entirety on an interim basis.

       18.     The Debtors are authorized to discontinue operations at the Stores in accordance

with this Interim Order and the Sale Guidelines.

       19.     All entities that are presently in possession of some or all of the Merchandise or

FF&E in which the Debtors hold an interest that are or may be subject to the Consulting Agreement

or this Interim Order hereby are directed to surrender possession of such Merchandise or FF&E to

the Debtors or the Consultant.

       20.     Neither the Debtors nor the Consultant nor any of their officers, employees, or

agents shall be required to obtain the approval of any third party, including (without limitation)

any Governmental Unit (as defined under section 101(27) of the Bankruptcy Code) or landlord, to

conduct the Store Closings and to take the related actions authorized herein.




                                                   5
Case 19-80064-TLS         Doc 87    Filed 01/18/19 Entered 01/18/19 12:03:54               Desc Main
                                   Document      Page 6 of 18



III.   Conduct of the Sales.

       21.     All newspapers and other advertising media in which the Sales may be advertised

and all landlords are directed to accept this Interim Order as binding authority so as to authorize

the Debtors and the Consultant to conduct the Sales and the sale of Merchandise and FF&E

pursuant to the Consulting Agreement, including, without limitation, to conduct and advertise the

sale of the Merchandise and FF&E in the manner contemplated by and in accordance with this

Interim Order, the Sale Guidelines and the Consulting Agreement.

       22.     The Debtors and Consultant are hereby authorized to take such actions as may be

necessary and appropriate to implement the Consulting Agreement and to conduct the Store

Closings without necessity of further order of this Court as provided in the Consulting Agreement

or the Sale Guidelines, including, but not limited to, advertising the sale as a “store closing sale”,

“sale on everything”, “everything must go”, or similar-themed sales through the posting of signs

(including the use of exterior banners at non-enclosed mall closing locations, and at enclosed mall

closing locations to the extent the applicable closing location entrance does not require entry into

the enclosed mall common area), use of signwalkers and street signage.

       23.     Notwithstanding anything herein to the contrary, and in view of the importance of

the use of sign-walkers, banners, and other advertising to the sale of the Merchandise and FF&E,

to the extent that, prior to the Final Hearing, disputes arise during the course of such sale regarding

laws regulating the use of sign-walkers, banners or other advertising and the Debtors and the

Consultant are unable to resolve the matter consensually, any party may request an immediate

telephonic hearing with this Court pursuant to these provisions. Such hearing will, to the extent

practicable, be scheduled initially no later than the earlier of (a) the Final Hearing, or (b) within

two business days of such request. This scheduling shall not be deemed to preclude additional

hearings for the presentation of evidence or arguments as necessary.

                                                  6
Case 19-80064-TLS         Doc 87    Filed 01/18/19 Entered 01/18/19 12:03:54               Desc Main
                                   Document      Page 7 of 18



       24.     Except as expressly provided in the Consulting Agreement, the sale of the

Merchandise and FF&E shall be conducted by the Debtors and the Consultant notwithstanding any

restrictive provision of any lease, sublease, restrictive covenant, or other agreement relative to

occupancy affecting or purporting to restrict the conduct of the Store Closings or the Sales

(including the sale of the Merchandise and FF&E), the rejection of leases, abandonment of assets,

or “going dark” provisions shall not be enforceable in conjunction with the Sales or the Store

Closings. Breach of any such provisions in these chapter 11 cases in conjunction with the Store

Closings or the Sales shall not constitute a default under a lease or provide a basis to terminate the

lease; provided, the Store Closings and Sales are conducted in accordance with the terms of this

Interim Order and the Sale Guidelines. The Consultant and landlords of the closing locations are

authorized to enter into agreements (the “Side Letters”) between themselves modifying the Sale

Guidelines without further order of the Court, and such Side Letters shall be binding as among the

Consultant and any such landlords, provided that nothing in such Side Letters affects the provisions

of this Interim Order. In the event of any conflict between the Sale Guidelines, this Order, and

any Side Letter, the terms of such Side Letter shall control.

       25.     Except as expressly provided for herein or in the Sale Guidelines, no person or

entity, including, but not limited to, any landlord, licensor, service provider, utility, and creditor,

shall take any action to directly or indirectly prevent, interfere with, or otherwise hinder

consummation of the Sales or the sale of Merchandise or FF&E, or the advertising and promotion

(including the posting of signs and exterior banners or the use of signwalkers) of such sales, and

all such parties and persons of every nature and description, including, but not limited to, any

landlord, licensor, service provider, utility, and creditor and all those acting for or on behalf of

such parties, are prohibited and enjoined from (a) interfering in any way with, obstructing, or



                                                  7
Case 19-80064-TLS        Doc 87     Filed 01/18/19 Entered 01/18/19 12:03:54             Desc Main
                                   Document      Page 8 of 18



otherwise impeding, the conduct of the Store Closings, and/or (b) instituting any action or

proceeding in any court (other than in the Court) or administrative body seeking an order or

judgment against, among others, the Debtors, the Consultant, or the landlords at the closing

locations that might in any way directly or indirectly obstruct or otherwise interfere with or

adversely affect the conduct of the Sales or other liquidation sales at the closing locations and/or

seek to recover damages for breach(es) of covenants or provisions in any lease, sublease, license,

or contract based upon any relief authorized herein.

       26.     In accordance with and subject to the terms and conditions of the Consulting

Agreement, the Consultant shall have the right to use the Stores and all related Store services,

furniture, fixtures, equipment and other assets of the Debtors for the purpose of conducting the

Sales, free of any interference from any entity or person, subject to compliance with the Sale

Guidelines and this Interim Order.

       27.     All sales of Store Closure Assets shall be “as is” and final. Returns related to the

purchase of Store Closure Assets shall not be accepted at stores that are not participating in the

Store Closings.

       28.     The Consultant shall not be liable for sales taxes except as expressly provided in

the Consulting Agreement and the payment of any and all sales taxes is the responsibility of the

Debtors. The Debtors are directed to remit all taxes arising from the Sales to the applicable

Governmental Units as and when due, provided that in the case of a bona fide dispute the Debtors

are only directed to pay such taxes upon the resolution of the dispute, if and to the extent that the

dispute is decided in favor of the applicable Governmental Unit. For the avoidance of doubt, sales

taxes collected and held in trust by the Debtors shall not be used to pay any creditor or any other

party, other than the applicable Governmental Unit for which the sales taxes are collected. The



                                                 8
Case 19-80064-TLS        Doc 87     Filed 01/18/19 Entered 01/18/19 12:03:54            Desc Main
                                   Document      Page 9 of 18



Consultant shall collect, remit to the Debtors and account for sales taxes as and to the extent

provided in the Consulting Agreement. This Interim Order does not enjoin, suspend or restrain

the assessment, levy or collection of any tax under state law, and does not constitute a declaratory

judgment with respect to any party’s liability for taxes under state law.

       29.     Pursuant to section 363(f) of the Bankruptcy Code, the Consultant, on behalf of the

Debtors, is authorized to sell and all sales of Store Closure Assets, whether by the Consultant or

the Debtors, shall be free and clear of any and all of any liens, claims, encumbrances, and other

interests; provided, however, that any such of any liens, claims, encumbrances, and other interests

shall attach to the proceeds of the sale of the Store Closure Assets with the same validity, in the

amount, with the same priority as, and to the same extent that any such liens, claims, and

encumbrances have with respect to the Store Closure Assets, subject to any claims and defenses

that the Debtors may possess with respect thereto and the Consultant’s fees and expenses (as

provided in the Consulting Agreement).

       30.     To the extent that the Debtors propose to sell or abandon FF&E which may contain

personal and/or confidential information about the Debtors’ employees and/or customers

(the “Confidential Information”), the Debtors shall remove the Confidential Information from such

items of FF&E before such sale or abandonment.

       31.     The Debtors and/or the Consultant (as the case may be) are authorized and

empowered to transfer Store Closure Assets among, and into, the Stores. The Consultant is

authorized to sell the Debtors’ FF&E and abandon the same, in each case, as provided for and in

accordance with the terms of the Consulting Agreement.

       32.     Notwithstanding this or any other provision of this Interim Order, nothing shall

prevent or be construed to prevent the Consultant (individually, as part of a joint venture, or



                                                 9
Case 19-80064-TLS        Doc 87    Filed 01/18/19 Entered 01/18/19 12:03:54             Desc Main
                                  Document     Page 10 of 18



otherwise) or any of its affiliates from providing additional services to and/or bidding on the

Debtors’ assets not subject to the Consulting Agreement pursuant to an agency agreement or

otherwise (“Additional Assets”). The Consultant (individually, as part of a joint venture, or

otherwise) or any of its affiliates are hereby authorized to bid on, guarantee, or otherwise acquire

such Additional Assets, or offer to provide additional services, notwithstanding anything to the

contrary in the Bankruptcy Code or other applicable law, provided that such services guarantee,

transaction, or acquisition is approved by separate order of this Court.

       33.     The Debtors and the Consultant are authorized and empowered to include

Additional Consultant Goods in the Sale in accordance with this Order and the Closing Store

Agreement. Sales of Additional Consultant Goods shall be run through the Debtors' cash register

systems; provided, however, that the Consultant shall mark the Additional Consultant Goods using

either a "dummy" SKU or department number, or in such other manner so as to distinguish the

sale of Additional Consultant Goods from the sale of Merchandise. The Consultant shall provide

signage in the Closing Stores notifying customers that Additional Consultant Goods has been

included in the sale.

       34.     Subject solely to the Consultant's obligations to pay the Additional Consultant

Goods Fee, at all times and for all purposes, the Additional Consultant Goods and their proceeds

shall be the exclusive property of the Consultant, and no other person or entity (including, without

limitation, the Debtors, or any third person claiming a security interest in the Debtors' property,

including the Debtor's secured lenders), shall have any claim against any of the Additional

Consultant Goods or their proceeds. Subject solely to Consultant's obligations to pay the Debtors

the Additional Consultant Goods Fee and the security interest of the lenders in such Additional

Consultant Goods Fee, the Additional Consultant Goods and the identifiable proceeds thereof are



                                                10
Case 19-80064-TLS        Doc 87    Filed 01/18/19 Entered 01/18/19 12:03:54               Desc Main
                                  Document     Page 11 of 18



not properly of the Debtors or their estates and do not constitute property of the Debtors' or their

estates subject to any lender's lien. The Additional Consultant Goods shall at all times remain

subject to the exclusive control of the Consultant, and the Liquidation Consultant shall insure the

Additional Consultant Goods and, if required, promptly file any proofs of loss with regard thereto.

       35.     The Additional Consultant Goods shall be consigned to Debtors as a true

consignment under Article 9 of the Uniform Commercial Code ("UCC"). The Liquidation

Consultant is hereby granted a valid, binding and enforceable first priority security interest in and

lien upon (i) the Additional Consultant Goods and (ii) the gross proceeds, which security interest

shall be deemed perfected pursuant to this Order without the requirement of filing UCC financing

statements or providing notifications to any prior secured parties (provided that Consultant is

hereby authorized to deliver (and Debtors shall cooperate with the delivery of) all required notices

and file all necessary financing statements and amendments thereof under the applicable UCC

identifying Consultant's interest in the Additional Consultant Goods as consigned goods

thereunder and the Debtors as the consignees therefor, and Consultant's security interest in and

lien upon such Additional Consultant Goods and proceeds thereof).

IV.    Procedures Relating to Additional Stores.

       36.     To the extent that the Debtors seek to conduct the Sales at any Additional Closing

Store, the Sale Guidelines and this Interim Order shall apply to the Additional Closing Stores.

       37.     Prior to conducting the Sales at any Additional Closing Store, the Debtors will file

a list of such Additional Closing Stores with this Court (the “Additional Closing Store List”), and

serve a notice of their intent to conduct the Sales at the Additional Closing Stores on the applicable

landlords (the “Additional Closing Store Landlords”) and interested parties, including the U.S.

Trustee, the DIP ABL Agent, the DIP Term Loan B Agent, any statutory committee of creditors

appointed in the Merchant’s bankruptcy case, the prepetition secured parties that comprise the

                                                 11
Case 19-80064-TLS        Doc 87    Filed 01/18/19 Entered 01/18/19 12:03:54               Desc Main
                                  Document     Page 12 of 18



Merchant’s capital structure, by email (to the extent available to the Debtors) or overnight mail.

With respect to Additional Closing Store Landlords, the Debtors will mail such notice to the notice

address set forth in the lease for such Additional Closing Store (or, if none, at the last known

address available to the Debtors).

       38.     The Additional Closing Store Landlords and any interested parties shall have seven

days after service of the applicable Additional Closing Store List to object to the application of

this Interim Order or the Final Order. If no timely objections are filed with respect to the

application of this Interim Order or the Final Order to an Additional Closing Store, the Debtors

should be authorized, pursuant to sections 105(a), and 363(b) and (f) of the Bankruptcy Code, to

proceed with conducting the Sales at the Additional Closing Store in accordance with this Interim

Order or the Final Order, as applicable, the Sale Guidelines, and the Consulting Agreement. If any

objections are filed with respect to the application of this Interim Order or the Final Order, as

applicable, to an Additional Closing Store, and such objections are not resolved, the objections

and the application of this Interim Order or the Final Order, as applicable, to the Additional Closing

Store will be considered by the Court at the next regularly scheduled omnibus hearing, subject to

the rights of any party to seek relief on an emergency basis on shortened notice, to the extent

necessary, so that the Debtors can move promptly to maximize value and minimize expenses for

the benefit of their creditors and stakeholders.

V.     Dispute Resolution Procedures with Governmental Units.

       39.     Nothing in this Interim Order, the Consulting Agreement, or the Sale Guidelines,

releases, nullifies, or enjoins the enforcement of any liability to a governmental unit under

environmental laws or regulations (or any associated liabilities for penalties, damages, cost

recovery, or injunctive relief) to which any entity would be subject as the owner, lessor, lessee, or

operator of the property after the date of entry of this Interim Order. Nothing contained in this

                                                   12
Case 19-80064-TLS        Doc 87    Filed 01/18/19 Entered 01/18/19 12:03:54              Desc Main
                                  Document     Page 13 of 18



Interim Order, the Consulting Agreement, or the Sale Guidelines shall in any way:

(a) diminish the obligation of any entity to comply with environmental laws; or (b) diminish the

obligations of the Debtors to comply with environmental laws consistent with its rights and

obligations as debtor in possession under the Bankruptcy Code. The Store Closings and the Sales

shall not be exempt from laws of general applicability, including, without limitation, public health

and safety, criminal, tax, labor, employment, environmental, antitrust, fair competition, traffic and

consumer protection laws, including consumer laws regulating deceptive practices and false

advertising (collectively, the “General Laws”). Nothing in this Interim Order, the Consulting

Agreement, or the Sale Guidelines, shall alter or affect obligations to comply with all applicable

federal safety laws and regulations. Nothing in this Interim Order shall be deemed to bar any

Governmental Unit (as such term is defined in section 101(47) of the Bankruptcy Code) from

enforcing General Laws in the applicable non-bankruptcy forum, subject to the Debtors’ rights to

assert in that forum or before this Court that any such laws are not in fact General Laws or that

such enforcement is impermissible under the Bankruptcy Code or this Interim Order.

Notwithstanding any other provision in this Interim Order, no party waives any rights to argue any

position with respect to whether the conduct was in compliance with this Interim Order and/or any

applicable law, or that enforcement of such applicable law is preempted by the Bankruptcy Code.

Nothing in this Interim Order shall be deemed to have made any rulings on any such issues.

       40.     To the extent that the sale of Store Closure Assets is subject to any Liquidation Sale

Laws, including any federal, state or local statute, ordinance, or rule, or licensing requirement

directed at regulating “going out of business,” “store closing,” similar inventory liquidation sales,

or bulk sale laws, laws restricting safe, professional and non-deceptive, customary advertising such

as signs, banners, posting of signage, and use of sign-walkers solely in connection with the sale



                                                 13
Case 19-80064-TLS        Doc 87    Filed 01/18/19 Entered 01/18/19 12:03:54                Desc Main
                                  Document     Page 14 of 18



and including ordinances establishing license or permit requirements, waiting periods, time limits

or bulk sale restrictions that would otherwise apply solely to the sale of the Store Closure Assets,

the dispute resolution procedures in this section shall apply.

       i.      Provided that the Sales are conducted in accordance with the terms of the Interim
               Order, or the Final Order, as applicable, and the Sale Guidelines, and in light of the
               provisions in the laws of many Governmental Units that exempt court-ordered sales
               from their provisions, the Debtors and the Consultant will be presumed to be in
               compliance with any Liquidation Sale Laws and are authorized to conduct the Sales
               in accordance with the terms of the Interim Order, or the Final Order, as applicable,
               and the Sale Guidelines without the necessity of further showing compliance with
               any Liquidation Sale Laws.

       ii.     Within three business days after entry of the Interim Order, the Debtors will serve
               by first-class mail, copies of the Interim Order, the proposed Final Order, the
               Consulting Agreement, and the Sale Guidelines on the following: (a) the Attorney
               General’s office for each state where the Sales are being held; (b) the county
               consumer protection agency or similar agency for each county where the Sales are
               being held; (c) the division of consumer protection for each state where the Sales
               are being held; (d) the chief legal counsel for the local jurisdiction; and (e) the
               landlords for the Stores (collectively, the “Dispute Notice Parties”).

       iii.    With respect to any Additional Closing Stores, within three business days after
               filing any Additional Closing Store List with the Court, the Debtors will serve by
               first-class mail, copies of the Interim Order or Final Order, as applicable, the
               Consulting Agreement, and the Sale Guidelines on the Dispute Notice Parties.

       iv.     To the extent that there is a dispute arising from or relating to the Sales, the Interim
               Order, or the proposed Final Order, as applicable, the Consulting Agreement, or the
               Sale Guidelines, which dispute relates to any Liquidation Sale Laws (a “Reserved
               Dispute”), the Court shall retain exclusive jurisdiction to resolve the Reserved
               Dispute. Any time within ten days following entry of the Interim Order, or service
               of an Additional Closing Store List, as applicable, any Governmental Unit may
               assert that a Reserved Dispute exists by sending a notice (the “Dispute Notice”)
               explaining the nature of the dispute to: (a) Kirkland & Ellis LLP, 300 North LaSalle
               Street, Chicago, Illinois 60654, Attn: Travis Bayer and Kirkland & Ellis LLP, 601
               Lexington Avenue, New York, New York 10022, Attn: Steven N. Serajeddini; (b)
               proposed local counsel to the Debtors McGrath North Mullin & Kratz, P.C. LLO,
               1601 Dodge St., Omaha, Nebraska 68102, Attn: James Niemeier, Esq., and (c)
               Riemer Braunstein, Seven Times Square, New York New York 10036, Attn: Steven
               Fox, Esq. If the Debtors and the Governmental Unit are unable to resolve the
               Reserved Dispute within 15 days after service of the notice, the Governmental Unit
               may file a motion with the Court requesting that the Court resolve the Reserved
               Dispute (a “Dispute Resolution Motion”).


                                                 14
Case 19-80064-TLS        Doc 87    Filed 01/18/19 Entered 01/18/19 12:03:54               Desc Main
                                  Document     Page 15 of 18



       v.      In the event that a Dispute Resolution Motion is filed, nothing in the Interim Order,
               or the Final Order, as applicable, shall preclude the Debtors, a landlord, or any other
               interested party from asserting (A) that the provisions of any Liquidation Sale Laws
               are preempted by the Bankruptcy Code, or (B) that neither the terms of the Interim
               Order or the Final Order nor the conduct of the Debtors pursuant to the Interim
               Order or the Final Order, violates such Liquidation Sale Laws. Filing a Dispute
               Resolution Motion as set forth herein shall not be deemed to affect the finality of
               any Interim Order or Final Order or to limit or interfere with the Debtors’ or the
               Consultant’s ability to conduct or to continue to conduct the Sales pursuant to the
               Interim Order or the Final Order, absent further order of the Court. Upon the entry
               of the Interim Order or the Final Order, as applicable, the Court grants authority for
               the Debtors and the Consultant to conduct the Sales pursuant to the terms of the
               Interim Order or the Final Order, as applicable, the Consulting Agreement, and/or
               the Sale Guidelines and to take all actions reasonably related thereto or arising in
               connection therewith. The Governmental Unit will be entitled to assert any
               jurisdictional, procedural, or substantive arguments it wishes with respect to the
               requirements of its Liquidation Sale Laws or the lack of any preemption of such
               Liquidation Sale Laws by the Bankruptcy Code. Nothing in the Interim Order or
               the Final Order will constitute a ruling with respect to any issues to be raised in any
               Dispute Resolution Motion.

       41.     Subject to paragraphs 36 and 37 above, each and every federal, state, or local

agency, departmental or Governmental Unit with regulatory authority over the Sales and all

newspapers and other advertising media in which the Sales are advertised shall consider this

Interim Order as binding authority that no further approval, license, or permit of any Governmental

Unit shall be required, nor shall the Debtors or the Consultant be required to post any bond, to

conduct the Sales.

       42.     Provided that the Sales are conducted in accordance with the terms of this Interim

Order, the Consulting Agreement, and the Sale Guidelines, and in light of the provisions in the

laws that exempt court-ordered sales from their provisions, the Debtors and the Consultant shall

be presumed to be in compliance with any Liquidation Sale Laws and are authorized to conduct

the Sales in accordance with the terms of this Interim Order and the Sale Guidelines without the

necessity of further showing compliance with any such Liquidation Sale Laws.




                                                 15
Case 19-80064-TLS        Doc 87    Filed 01/18/19 Entered 01/18/19 12:03:54              Desc Main
                                  Document     Page 16 of 18



       43.     Within three business days of this Interim Order, the Debtors shall serve copies of

this Interim Order, the Consulting Agreement and the Sale Guidelines via e-mail, facsimile or

regular mail, on: (a) the Debtors, Specialty Retail Shops Holding Corp., 700 Pilgrim Way, Green

Bay, Wisconsin, 54304, Attn: Russell L. Steinhorst, Chief Operating Officer; (b) proposed

counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654,

Attn: Travis Bayer, Esq.; Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York

10022, Attn: Steven Serajeddini, Esq. (c) proposed co-counsel to the Debtors, McGrath North

Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha, Nebraska 68102, Attn: James Niemeier, Esq.;

(d) the Office of the United States Trustee for the District of Nebraska, 111 South 18th Plaza, #

1125 Omaha, Nebraska 68102, Attn: Jerry Jensen, Esq.; (e) counsel to Wells Fargo Bank, N.A.,

Otterbourg P.C., 230 Park Avenue, New York, New York 10169, Attn: Chad Simon, Esq.; and

(f) counsel to the official committee of unsecured creditors (if any) appointed in these chapter 11

cases. The Debtors submit that, in light of the nature of the relief requested, no other or further

notice need be given.

VI.    Other Provisions.

       44.     The Consultant shall not be liable for any claims against the Debtors, and the

Debtors shall not be liable for any claims against Consultant, in each case, other than as expressly

provided for in the Consulting Agreement.

       45.     To the extent the Debtors are subject to any state “fast pay” laws in connection with

the Store Closings, the Debtors shall be presumed to be in compliance with such laws to the extent,

in applicable states, such payroll payments are made by the later of: (a) the Debtors’ next regularly

scheduled payroll; and (b) seven calendar days following the termination date of the relevant

employee, and in all such cases consistent with, and subject to, any previous orders of this Court

regarding payment of same.

                                                 16
Case 19-80064-TLS        Doc 87     Filed 01/18/19 Entered 01/18/19 12:03:54             Desc Main
                                   Document     Page 17 of 18



       46.     Notwithstanding the relief granted in this Interim Order and any actions taken

pursuant to such relief, nothing in this Interim Order shall be deemed: (a) an admission as to the

amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code or

other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s

right to dispute any claim, (c) a promise or requirement to pay any particular claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this motion;

(e) a request or authorization to assume, adopt, or reject any agreement, contract, or lease pursuant

to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability,

priority or perfection of any lien on, security interest in, or other encumbrance on property of the

Debtors’ estates; or (g) a waiver of any claims or causes of action which may exist against any

entity under the Bankruptcy Code or any other applicable law. If the Court grants the relief sought

herein, any payment made pursuant to the Court’s order is not intended and should not be construed

as an admission as to the validity of any particular claim or a waiver of the Debtors’ rights to

subsequently dispute such claim.

       47.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such notice.

       48.     The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       49.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim

Order are immediately effective and enforceable upon its entry.

       50.     Cause exists to shorten the notice period set forth in Bankruptcy Rule 2002, to the

extent possible.

       51.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order in accordance with the Motion.



                                                 17
Case 19-80064-TLS       Doc 87    Filed 01/18/19 Entered 01/18/19 12:03:54              Desc Main
                                 Document     Page 18 of 18



       52.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Interim Order.

 Omaha, Nebraska
         January 18
 Dated: ____________, 2019                         /s/Thomas L. Saladino
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                18
